EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE SPECIFICATION
	On page 8, line 6, “output” (second occurrence) has been changed to --outputs--
	On page 9, line 3, “called” has been changed to --referred to--.
	On page 13, line 15, “readouts” has been changed to --reads out--.
	On page 15, line 13, “3, 4, 5” has been changed to --3-5--.
	On page 17, line 24, “6, 7” has been changed to --6 and 7--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests a circuit fault detection apparatus comprising an AD conversion circuit, a corrector, first and second determination devices and a fault detector configured as recited in independent claim 1, nor does any of the prior art of record disclose or suggest a circuit fault detection apparatus comprising an AD conversion circuit together with a microprocessor where the microprocessor is configured to perform the correcting, determining and detecting functions recited on the last 15 lines of independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.